 MRS. FAY'SPIES,INC.495to cease doing businesswith Island Dock Lumber, Inc., or withany otherperson.INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREIIOUSEMEN AND HELPERSOF AMERICA, LOCAL 294,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Drislane Building, seventh floor, 60 Chapel Street, Albany, NewYork, Telephone No. HO 3-5581, if they have any question concern-ing this notice or compliance with its provisions.Mrs. Fay's Pies, Inc.andLocal 37 Bakery&ConfectioneryWorkers International Union of America.Case No. 21-CA-4887.December 17, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.1.We find, in agreement with the Trial Examiner, that the Re-spondent failed to bargain in good faith in violation of Section8(a) (5) and (1) of the Act.However, we do not limit our holding,as did the Trial Examiner, to Respondent's: (1) failure to honorits commitment to make retroactive wage increases; and (2) changes1We hereby correct the following inadvertent error of the Trial Examiner: (1) TheRespondent's business is located in "Bell,California,"instead of"Los Angeles."145 NLRB No. 48. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDin wages and conditions of employment without prior notice to, orconsultation with, the Union.Rather, we find bad faith in the totalcontext 2 as evidencedby the above and by Respondent's dilatory bar-gaining tactics and its rejection of the Union as the employees' bar-gaining representative.We reject the Trial Examiner's conclusion that a history of delaysin bargaining between the parties in previous years and Respondent'ssubmission of a contract offer during the current negotiations servedto negate an inference of bad faith arising from the Respondent'sdelays.For, the submission of a proposed draft omitting an es-sential term on which agreement had been reached is the very conductupon which the Trial Examiner based his finding of unfair labor prac-tices.Nor do we find any evidence in the record to indicate that theUnion may have acquiesced in the bargaining delays in reliance uponthe Respondent's repeated assurances that it would make any agreed-upon wage increases retrocative. Instead, the testimony shows that theUnion persistently sought further negotiations but that its requestswere rejected and fears allayed by the Respondent's promises ofretroactivewage increases.Respondent's subsequent retraction ofits promise, in the circumstances here, revealed that the delays in ar-ranging negotiating meetings were deliberate and manifested its truedesire to frustrate the process of collective bargaining. It is thus ap-parent that Respondent failed "to meet at reasonable times and conferin good faith with respect to . . . the negotiation of an agreement." IFurthermore, we view the Respondent's abrupt termination of thecontract, simultaneous withdrawal of its contract proposals, andannouncement to the employees that there was no more union contractand that there was going to be a nonunion shop as a clear rejection ofthe Union as the majority representative of its employees.Accordingly, from all the foregoing, we are persuaded that thetotality of the Respondent's conduct evidences a desire to avoid reach-ing an agreement and to undermine the Union, leading us to the con-clusion that Respondent willfully 4 refused to bargain with the major-ity representative of its employees, thereby violating Section 8(a) (5)and (1) of the Act.In addition, as we find hereinafter that the strike on May 9 was anunfair labor practice strike, we reject the Respondent's contention thatthe Union lost its majority and the Respondent was free of any bar-2 In view of our determination herein, we find It unnecessary to pass upon the TrialExaminer's 8(a) (5) finding based on the Respondent's termination of the contract with-out complying with the notice requirements of Section 8(d).8 Exchange Parts Company,139 NLRB 710, 712, footnote 5.*we specifically reject the Trial Examiner's characterization, in footnote 1 in theRecommended Order of the Intermediate Report, of Redpondent's unlawful conduct as dueto inadvertent error. MRS. FAY'S PIES, INC.497gaining obligation and we affirm the Trial Examiner's finding that Re-spondent further violated Section 8 (a) (5) and (1) by changing wagesand conditions of employment during the strike without prior noticeto, or consultation with, the Union.2.Like the Trial Examiner, but for the reasons hereinafter set forth,we find that there is no merit in the Respondent's contention that (1)the strike was economic in nature; and (2) the strike was unlawfulbecause no 8 (d) (3) notice was given by the Union before striking.The Respondent correctly asserts that the strike vote was taken andthe strike occurred because of the wage dispute. It then argues thatbecause wages are an economic matter, the strike was economic innature.However, it is apparent that the walkout on May 9 was trig-gered by the Respondent's conduct in connection with the wage dispute,i.e., its retraction of its commitment to make retroactive wage increases,its abrupt cancellation of the contract and withdrawal of proposals,and its rejection of the Union. It is thus obvious that the economicissues relied on by the Respondent to support its position that thestrike was economic are the very matters upon which the findings ofan unlawful refusal to bargain are based. In these circumstances,where the subject of the unfair labor practice and of the economicmotivations is one sand the same thing, we find that it is the unfair laborpractice which in fact causes the strike.As this is the case here, thestrike on May 9 wasan unfair labor practice strike.InMastro Plastics,5the Supreme Court stated that "employees havea right to strike against unfair labor practices designed to oust theemployees' bargaining representative" and that Section 8(d) is in-applicable in such circumstances, for it "would deprive them of theirmost effective weapon at a time when their need for it is obvious." 6The Court's reasoning is particularly applicable in the instant casewhere the Union demonstrated its unwillingness to strike but tookthat action only after its further efforts to negotiate were stifled bythe Respondent's rejection of the Union as the majority representative.We therefore find that this case falls under the rule established inMastro Plastics,and, accordingly, we hold that the notice require-ments and loss-of-status provision of Section 8(d) are inapplicableto a strike like that herein which protests an unfair labor practice overan economic matter.?3.We adopt the Trial Examiner's recommendation that all thestriking employees, including Mary Rullo and Josephine Farinella5Mastro Plastics Corp, et al.v.N.L R.B.,350 U.S. 270.°Idat page 286.7This issue was posed but reserved by the Board inLocal 156 Unated PackinghouseWorkers of America, AFL-CIO, et al.(Du Quosn Packing Company),117 NLRB 670, 672,footnote 2.734-070-64-vol. 145-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho made common cause with the strikers, are entitled to reinstate-ment upon application, but we note that he failed to provide the usualremedy.We shall therefore modify the section of the IntermediateReport entitled "The Remedy" to provide that the Respondent shallmake the above-specified employees whole for any loss of pay they mayhave suffered by reason of Respondent's- refusal, if any, to reinstatethem, by the payment to each of them a sum of money equal to thatwhich he or she normally would have earned as wages from a date 5days after the date on which he or she applies for reinstatement to thedate of Respondent's offer of reinstatement, less net earnings, if any,during said period, with interest thereon at 6 percent per annum inaccordance with the Board's usual practice."We shall further amend the Recommended Order in agreement withthe General Counsel's request therefor, by providing for the mainte-nance of substantive features of the Respondent's relations with itsemployees now in effect until a new agreement is reached by the parties.In view of the nature of the Respondent's unfair labor practices,which manifest a desire to thwart the purposes of the Act, we findmerit in the General Counsel's exception to the narrow scope of theRecommended Order and we shall issue a broad cease and desist orderin this case.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that -Respondent, Mrs. Fay's Pies,Inc., Bell, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively in good faith with Local 37Bakery & Confectionery Workers International Union of America,as the exclusive representative of its employees in the appropriateunit described below : All production workers and janitors, excludingmaintenance employees, office clerical employees, truckdrivers, profes-sional employees, guards, watchmen, and supervisors as defined in theAct.(b)Engaging in dilatory bargaining, failing to honor commit-ments, or instituting any unilateral changes in working conditions,provided, however, that nothing herein shall require Respondent tovary or abandon any wage, hour, or other substantive feature of itsrelations with its employees established by Respondent, except asotherwise specifically provided in this Order.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to join8F. W. Woolworth Company,901NLRB 289; IsisPlumbing & Heating Co.,138 NLRB 716. MRS. FAY'S PIES, INC.499or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing and to engage in other concertedactivities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with Local 37 Bakery &Confectionery Workers International Union of America as the exclu-sive representative of the employees in the appropriate unit with re-spect to rates of pay, wages, hours of employment, or other conditionsof employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all the employeeswho went on strike on or about May 9, 1962, including Mary Rulloand Josephine Farinella, who have not already been reinstated to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismissing if necessaryany persons hired by Respondent on or after May 9, 1962.(c)Make, whole the said employees, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy" as modifiedherein.(d)Post at its plant in Bell, California, copies of the attached no-tice marked "Appendix."' Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, Los Angeles, Cali-fornia, shall, after being duly signed by a representative of Re-spondent, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.9In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision,and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Local 37Bakery & Confectionery Workers International Union of Amer-ica as theexclusiverepresentative of the employees in the bar-gaining unit described below with respect to rates of pay, wages,hours of employment, or other conditions of employment, and ifan understanding is reached, embody it in a signed contract.Thebargaining unit is:All production workers and janitors, excluding mainte-nance employees, office clerical employees, truckdrivers, pro-fessionalemployees, guards, watchmen, and supervisors asdefined in the Act.WE WILL NOT engage in dilatory bargaining, fail to honor ourcommitments, or institute any unilateral changes in working con-ditions, provided, however, we are not required to vary or abandonany wage, hour, or other substantive feature of our relations withour employees, except as otherwise specifically provided in thisnotice.WE WILL NOT in any other manner interfere with, restrain, orcoerce ouremployees in the exercise of their right to self-organization, to joinor assistlabor organizations, to bargaincollectively through representatives of their own choosing, to en-gage in other concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities.AVE WILL, upon application, offer immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, toall our employees who went on strike on or about May 9, 1962, in-cluding Mary Rullo and Josephine Farinella, dismissing if neces-sary any persons hired by us on or after May 9, 1962, and will makesuch applicants whole for any loss of pay suffered by reason of ourrefusal, if any, to reinstate them within 5 days after application.Mrs. FAY'S PIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-designated employees if presentlyserving in the Armed Forces of the United'States of their right to full MRS. FAY'S PIES, INC.501reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles 14, California, TelephoneNo. Richmond 9-4711, Extension 1031, if they have any questions con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASELocal 37 Bakery & Confectionery Workers International Union of America(herein called the Union) filed unfair labor practice charges on July 12, 1962,againstMrs. Fay's Pies, Inc.(herein called Respondent).The General Counselof the National Labor Relations Board (herein called General Counsel and Boardrespectively) thereafter issued a complaint on November 8, 1962, and Respondentfiled its answer on November 19, 1962. The hearing in this matter was held beforeTrial Examiner Eugene K. Kennedy in Los Angeles, California, on February 6 and 7,1963.The issues presented include questions as to whether Respondent violated Section8(a)(5) and 8(a)(1) of the Act by its conduct in bargaining; by its failure tocomply with the requirements of Section 8(d) of the Act and also by its conductafter it terminated the collective bargaining agreement.The complaint alleges thatthe Union's strike herein was an unfair labor practice strike.Respondent relies onthe Union's failure to comply with notice requirements of Section 8(d) to absolveit from alleged unfair labor practices after the strike, including unilateral changes inworking conditions and in refusing to recognize the Union as a representative of themajority ofRespondent's employees.Respondent in its answer to the complaintalso denies commission of unfair labor practices before the strike and denies that thestrike by the Union was caused by its unfair labor practices, or that it violatedSection 8(d) by terminating the contract without giving the required notices.Upon consideration of the entire record, including my observation of the witnesses,and after consideration of briefs filed by Respondent and the General Counsel, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and it is found, that Respondent is a California cor-poration with its principal office and place of business in Los Angeles, California,where it is now, and at all times material has been engaged in the manufacture andwholesale sale and distribution of pies and bakery goods.During the calendar year 1961,Respondent,in the course of its business, pur-chased and received goods valued in excess of $50,000 directly from firms outsidethe State of- California, and sold and shipped products valued in excess of $50,000directly to points outside the State of California.Respondent is now, and at alltimesmaterial has been,an employer engaged in commerce and in a businessaffecting commerce within the meaning of the Act.Local 37 Bakery & Confectionery WorkersInternationalUnion of America is alabor organization within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA. The factsInasmuch as the Respondent did not present evidence, the facts available forresolution of theissuespresented are undisputed.However, the parties draw differ-ent inferences and conclusions from some of the facts presented by this record.Respondent and the Union had a collective-bargaining history antedating theevents in dispute here.Respondent had executed at least three collective-bargaining 502DECISIONSOF NATIONALLABOR RELATIONS BOARDagreements with the Union prior to this dispute.The most recent was executed onApril 4, 1961.However, it was effective from May 2, 1960, until December 2, 1961.This agreement contained the following provision:Section 23This contract is effective from May 2, 1960, until December 2, 1961, andthereafter from year to year, unless at least sixty (60) days prior to suchexpiration date, notice is given, in writing, by either party, of an intention toterminate or modify such agreement.In the event notice of termination is given, such termination shall be effectiveas of such expiration date. In the event notice of modification is given, thecontract shall continue in effect until such modification has been agreed upon;provided, however, that in the event no agreement in modification has beenreached within the period of the sixty (60) day notice and by December 2,1961 either party may thereafter terminate such agreement by giving a twenty-four (24) hour notice.The Union until the strike on May 9, 1962, was the representative of a majority ofthe employees in the following described unit:All production workers and janitors employed by Mrs. Fay's Pies, Inc., at itsLos Angeles, California, plant, excluding maintenance employees, office clericalemployees, truckdrivers, professional employees, guards, watchmen and super-visors as defined in the Act, constitute a unit appropriate for collectivebargaining.The question of the Union majority status after the strike hinges on the questionas towhether the employees lost their employee status as a result of their not comply-ing with the provisions of Section 8(d).This question will be considered below.On September 26, 1961, the Union in the following letter advised Respondent thatitwas opening the collective-bargaining agreement for the purpose of modificationand that the Union would appreciate an early reply setting a date to meet andcommence negotiations.Local No 37BAKERY AND CONFECTIONERY WORKERSInternationalUnion of America1040 SouTm GRAND AvE., Los ANGELES 15, CALIF.,September 26, 1961.Mr. FAY BROWN,Mrs. Fay's Pies, Inc.4371-4375 E. Gage Avenue,Bell, California.DEAR SIR: In compliance with Section XXIII of the Current Collective Bar-gaining Agreement, please accept this letter as Bakers Union, Local No. 37 noticeof their desire to open the Collective Bargaining Agreement for the purpose ofmodification.We would appreciate an early reply setting a date to meet and commencenegotiations.I remain,Sincerely yours,ALBERT C. MEYER,Financial Secretary, Bakers Union, Local No. 37.ACM: cvrcc:Mr. E. J. Gund,-'711 South Vermont Avenue,Los Angeles, California.Andrew V. Myrup,Director of Research.About 2 or 3 weeks later Union President and Representative Bryan called onE. J. Gund who was Respondent's representative for the purposes of carrying onlabor negotiations.The purpose of Bryan's telephone call was an attempt to arrangea negotiating meeting.After some delay and further calls by Bryan, a meeting wasarranged for December 14, 1961. Bryan estimated that he called Gund four tosix times between December 14 and September 26, 1962, and that Gund did notcall him at any time during that period. Bryan made it clear, during the times hehad called Gund, that the Union was available at any date for negotiations. MRS. FAY'S PIES, INC.503At the December 14, 1961meeting,the Union presented its proposals verbally tothe Company.The Union's proposals included an increase in health and welfare,increases in salary, Sunday premium, and a sick leave clause.The Union did notspecifically propose retroactive pay.However, the testimony of Union President Bryan provides a basis for an inferencethat the parties were contemplating retroactive pay.Bryan, in relating the content ofa conversation with Gund when he was attempting to set up the first meeting, testifiedas follows:A.More or less repetitious of the first one, with the exception that I did noteto himas itgot closer to the December 2nd date, that he had criticized us in aprevious negotiations with another company for letting it-he felt it was our faultthat it had run past the expiration and which made it necessary to pay retroactivepay, and I pointed out to him that we didn't want to be in that position thistime, and we were available to negotiate, and that all they had to do was to give usthe date, and we would be available.On January 10, 1963, the Union sent written versions of the proposals that it madeat the December 14 meeting to Gund.Subsequent to the December 14 meeting, Bryan called Gund attempting to arrangeanother meeting.Gund informed him that he had not been able to arrange a timewhen Fay Brown, the Respondent's owner and manager, would be available forfurthernegotiations.InDecember 1961, in the course of trying to arrange asecond meeting,Bryan told Gund that he would be away attending a conventionfrom January 18 to February 1, 1962, and would like to get the contract settled priorto that time.Gund again replied that he had not been able to arrange for Brown'savailability for negotiations, but he would try again.Bryan reminded him that theywere past the December 2 expiration date and there was the question of retroactivepay.Gund replied to Bryan, "Don't you worry about the retroactive pay.What-ever is negotiated shall be retroactive to when we do negotiate and settle the contract.Itwill be retroactive and to the expiration of the contract on December 2, 1961."After Bryan returned from the convention on or about January 30, 1962, he calledGund approximately 6 timesBryan told Gund that the contract had expired andhe was under pressure from the employees and that in May the major contracts wereexpiring, and that it was necessary to get the contract with Respondent settled,because of these factors.Gund, in this conversation, as well as later ones, assuredBryan that whatever was negotiated would be retroactive to the expiration of thecontract and also that he would continue his attempts to arrange a meeting withBrown present.The next meeting was held on April 11, 1962, which Bryan did not attend. Bryanrecalled that retroactive pay was mentioned each time he telephoned Gund for ameeting, because he was aware of the pressure that he was receiving from the Re-spondent's employees, when he visited the plant and that they were inquiring fromhim about the progress of the contract negotiations, and that he reassured them thatany wage increase would be retroactive.On or about April 16, 1962, the thirdnegotiatingmeeting occurred at which Respondent submitted its proposals to theUnion.Subsequently, these proposals were incorporated in a letter which Gundsentto Bryan on April 30:DEAR MR. BRYAN: As per our verbal agreement in the recent negotiationsbetween Bakers Union Local 37 and my client, Mr. Fay Brown of Mrs. Fay'sPies, Inc., pleasebe advised that our understanding of this agreement is asfollows:1.It is agreedto increasethe premiums for employees' Health and Wel-fare program from $11.58 to $15.44 for each eligible employee.2.The contract is to be a two-year agreement, commencing on the firstSunday in May 1962, and expiring on the first Saturday in May 1964.3.Language to be developed to provide a sick leave plan, to commenceas of the first Sunday in May, 1963, permitting twelve (12) one-half days(lh) per year, non-accumulative.4.Five cents (50) wage increase in all contract classifications, effectivethe first Sunday in. May, 1962, and another five cents (5¢) wage increase inall contract classifications as of the first Sunday in May, 1963.5. It is agreed to adopt proposed language for the Subscriber's Agreementto the Bakery and Confectionery Union and IndustryInternationalWelfare 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDFund and the Bakery and Confectionery Union and Industry NationalPension Fund.Itwill be appreciated if you will proceed to draw the new contract based onthe items outlined above.Once again permit me to express my appreciationto you and the representatives of Local 37 for the fair and above-board mannerof your contract negotiations.Very truly yours,EJG: ghcc:Mr. Fay BrownE. J. GUND AND ASSOCIATES, INC.,(S) E J GundEDWARD J. GUND,Labor Management ConsultantUnion Representative Bryan submitted Respondent's proposal to the employees ata meeting on May 1, 1962, at which meeting he told the employees that he couldnot recommend it because it did not contain retroactive pay.The employees un-animously rejected Respondent'sproposal and a majority voted to go on strike.There was no date set for the strike and the membership asked Bryan to again contactGund to attempt further negotiations.Bryan did so, and Gund said he would contactBrown and then call him back.Gund did call Bryan backandinformed him thathe had contacted Brown-"and Mr. Brown had said, `If the people want to walk, letthem walk'."On May 4, 1962, on behalf of Respondent,Gund addressed the following letter toBryan:[By Messenger Sen>>ce]Mr. ALLAN D. BRYAN,President,Bakery and Confectionery WorkersInternational Union of America,Local No. 37,1040 South Grand Avenue,Los Angeles 15, California.MAY 4, 1962.DEAR MR. BRYAN: At the request of my client, Mr. Fay Brown of Fay's Pies,Inc., I hereby wish to give the required twenty-four(24) hours notice asstated in Section 23 of the contract by and between Fay's Pie, Inc., and Local 37of the Bakery and Confectionery Workers International Union of America,cancelling the said contract between the parties.At this time we also wish to advise you that we are withdrawing any and allcounter proposals which were made during the recent negotiations.Very truly yours,E. J. GUND&ASSOCIATES, INC.,(S)E I Gund,EDWARD J. GUND,Labor Consultant.EJG:pvgcc: Fay BrownOn approximately May 5, 1962,Fay Brown called a meeting of the employeesand informed them that the contract with the Union was being terminated and thathe would appreciate it if the employees would stay on.According to witness Singleton, Brown said that there was going to be a non-union shop.Another employee,aMrs. Rullo, testified that Brown explained tothe employees that he could not offer any more and that he had no more unioncontract,and that if the employees wished to stay on,they were welcome, and thatwhether they went on a strike or not, he didn't intend to shut down.In the context of their entire testimony,the sense of the statements attributed toFay Brown,by Singleton and Rullo, seems to be that Brown was announcing to theemployees that the contract had expired,and that he intended to continue to operatehis plant, and that the employees were welcome to continue working.On May 8, 1962, Bryan called Gund and told him"that Brown had laid offsix people out of seniority."Bryan also testified that, "Evidently Gund got in touchwith Brown,because the company sent telegrams to the six people telling them toreport on May 9." MRS. FAY'S PIES, INC.505The Union went on strike on May 9 and approximately 24 out of a total of 28employees participated in this strike and in picketing Respondent's plantThepicket sign legend read: "Fay's Pies Employees [are] on strike for a new contract."On May 9, 1962, the Union also filed unfair labor practice charges which, insubstance, complained of Respondent's discrimination against six employees, includ-ing Josephine Rullo and Mary Farinella.These charges were dismissed on June 14,1962.Thereafter the Union filed unfair labor practice charges, complaining ofviolations of Section 8(a)(5) and 8(a)(1).These charges filed on July 14, 1962,are the basis for the present proceeding.After the strike commenced, Respondent eliminated benefits previously enjoyedby the employees, such as being paid for dressing time, night work differential, andother methods of computing payment for hours worked less advantageous to em-ployeesHowever, Respondent did take action in increasing the hourly wage rate.Six employees who crossed the picket line were all granted a wage increase onMay 11, 1962.Four of them received a wage increase amounting to approximately20 cents an hour; one employee was converted to a salary employee, and one em-ployee did not receive any raiseThe replacements hired by Respondent receivedeither the amounts specified by the contract, or amounts ranging from 2 to 12 centsper hour over and above that called for by the contract.This action was takenwithout consultation with the Union and amounted to granting some wage increasesand withdrawing other previously enjoyed benefits.The Rullo and Farinella IncidentEmployees Rullo and Farinella, along with four others, were given notices endingtheir employment on May 7, 1962. They received telegrams on the evening ofMay 8 about 11:30 p in., which were sent about 9:30 p.m., requesting they returnto work on the morning of May 9, at 10 a.m. They both did so, arriving earlyapproximately at 9 a.m. in their white working uniforms.When they arrived, therewas a picket line which they did not pass.The strike and picketing had commencedbefore they arrived at work that morning of May 9.Both Rullo and Farinella wereoutside of Respondent's premises in the vicinity of the picket line where they couldsee Fay Brown.He was also looking in their direction, and it is a reasonable infer-ence, and so found, that Brown saw employees Rullo and Farinella on the picket linein their working clothes on the morning of May 9, 1962. The significance of thiswill be considered further below, with relation to the question of employee statusof Rullo and Farinella as of May 9, 1962.On May 24, 1962, Respondent filed an unfair labor practice charge, alleging thattheUnion did not give proper notice to the Federal Mediation and ConciliationService and the State mediation agency, as required by Section 8(d)(3); and as aconsequence, violated Section 8(b)(3) of the Act.The Regional Director of theTwenty-first Region dismissed this charge, and an appeal from such dismissal is nowpending before the Office of Appeals of the General Counsel of the National LaborRelations Board.The charge was dismissed by the Regional Director on the basisthat Respondent had terminated the collective-bargaining agreement, and since thisagreement was not in effect when the Union went on strike, the provisions ofSection 8(d) requiring notice were not applicable to the Union's strike action.Since June 5, 1962, Alvin Slaight, counsel for the Respondent in the presentproceeding, has represented Respondent with respect to its relations with the Union.For a period of about 3 weeks after June 5, Slaight representing Respondent, heldsome meetings with the union representatives, looking toward a settlement of thestrike.The negotiations ended with an impasse over the Union's insistence that anysettlement must include the reinstatement of employees represented by a Teamsterslocal.Union President Bryan, however, did leave a message for Respondent'scounsel, at a later date, to the effect that the Teamsters issue was abandoned, butno further meetings were held, or, in fact, there was no evidence that either partyinitiated an attempt to have any further meetings between June 26, 1962, and thedate of the hearing. It was Respondent's theory that the Union lost its majorityby its failure to comply with the provisions of Section 8(d)(3) before going onstrike.Respondent proposed that the Board hold an election to determine thequestion of representation among Respondent's employees.The Union refused toconsent to such an election, and the Respondent filed the petition for an electionon June 28, 1962. It is assumed that the election has not been held due to thependency of the questions concerning unfair labor practices. 506DECISIONSOF NATIONAL LABORRELATIONS BOARDB.Discussion and concluding findings1.Respondent's positionin making a resolution as to the legal consequences flowing from the foregoingrecital of facts, circumstances and arguments in support of Respondent's positionwill be first considered.Section 8(d)(3) of the Act plays an important part in Respondent's theory ofthe case.Since there is an interrelationship between the provisions of Section8 (d) it is set forth here in its entirety.For the purposes of this section, to bargain collectively is the performanceof the mutual obligation of the employer and the representative of the em-ployees to meet at reasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employment, or the negotia-tion of an agreement, or any question arising thereunder, and the execution ofa written contract incorporating any agreement reached if requested by eitherparty, but such obligation does not compel either party to agree to a proposalor require the making of a concession- Provided, That, where there is in effecta collective-bargaining contract covering employees in an industry affectingcommerce, the duty to bargain collectively shall also mean that no partyto such contract shall terminate or modify such contract, unless the partydesiring such termination or modification-(1) serves a written notice upon the other party to the contract of theproposed termination or modification sixty days prior to the expirationdate thereof, or in the event such contract contains no expiration date,sixty days prior to the time it is proposed to make such termination ormodification;(2) offers to meet and confer with the other party for the purpose ofnegotiatinga new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service within thirtydays after such notice of the existence of a dispute, and simultaneouslytherewith notifies any State or Territorial agency established to mediate andconciliate disputes within the State or Territory where the dispute occurred,provided no agreement has been reached by that time; and(4) continues in full force and effect, without resorting to strike or lock-out, all the terms and conditions of the existing contract for a period ofsixty days after such notice is given or until the expiration date of suchcontract, whichever occurs later:The duties imposed upon employers, employees, and labor organizations byparagraphs (2), (3), and (4) shall become inapplicable upon an interveningcertification of the Board, under which the labor organization or individual,which is a party to the contract, has been superseded as or ceased to be therepresentative of the employees subject to the provisions of section 9(a), andthe duties so imposed shall not be construed as requiring either party to discussor agree to any modification of the terms and conditions contained in a con-tract for a fixed period, if such modification is to become effective before suchterms and conditions can be reopened under the provisions of the contract.Any employee who engages in a strike within the sixty-day period specified inthis subsection shall lose his status as an employee of the employer engaged inthe particular labor dispute, for the purposes of sections 8, 9, and 10 of thisAct, as amended, but such loss of status for such employee shall terminate ifand when he is reemployed by such employer.After serving notice of its proposal to modify the agreement on September 26,1961, the Union failed to serve notice at any time on the Federal and State media-tion agencies that an agreement had not been reached. It is Respondents conten-tion that the failure to serve this notice followed by the strike resulted in loss ofemployee status by those individuals participating in the strike.International Unionof Operating Engineers v. Dahlem Construction Co.,193 F. 2d 470 (C A.6); BoeingAirplane Company v. N.L.R.B.,174 F. 2d 968 (C.A.D.C.). If this proposition isaccepted, the Union would have lost its majority on May 9, 1962, when approxi-matelv 24 of the 28 employees joined the strike.Hence, Respondent's institutionof unilateral changes in working conditions and refusing to bargain with the Unionwould be justified if the Union no longer represented a majority of the employees. MRS. FAY'S PIES, INC.507By serving the notice of modification the Union prevented the automatic renewalof the agreement for another year after December 2,1961.After voting to strikeon May 1, 1962,the Union's representative notified Respondent of the strike vote.Respondent thereupon after refusing to negotiate further with the Union servednotice that it was canceling the agreement on 24 hours'notice.At this time Re-spondent also held a meeting with its employees advising them that it was terminat-ing its contract with the Union and not operating under a union contract and ap-prised them that they would be welcome to continue working under those conditions.Itmust be conceded the failure of the Union to give notice to the mediation serv-ices operated at least in part to prevent the assistance of the mediation services atthe bargaining table.As a general proposition the failure to bring in the mediationservices would enhance the probability of a strike,and therefore,Respondent con-tends that the sanctions with respect to the loss of employees'status as set forthin Section 8(d) are here properly applied to the employees of Respondent who wenton strike on May 9, 1962.Accepting the general proposition that if the Union had notified mediation serv-ices in accordance with the provisions of Section 8(d)(3) a strike might have beenavoided, the facts of this case do not bring into play the sanction of loss of em-ployee status.The applicability of Section 8(d) is limited to cases "where thereis in effect a collective-bargaining agreement."Thus, where there is no collective-bargaining agreement in effect there is no applicability of Section 8(d) to em-ployees who engage in a strike without giving the required noticesWhether or not the Union committed unfair labor practices is not strictly inissue here.The question of the effects of the Union's noncompliance with thenotice provisions of Section 8(d)(3) is not reached, inasmuch as Respondent ter-minated the agreement, thereby permitting the employees to go on strike with-out loss of employee status.In construing the notice requirements of Section 8(d) the view has been acceptedthat a collective-bargaining agreement must be in effect in order for Section 8(d)to have application with respect to the sanction imposing loss of employee status.International Union Operating EngineersLocal No 181v.Dahlem Construction Co.,supra; Boeing AirplaneCo v N L.R.B , supra.Respondent citesLocal 156 United Packinghouse Workers of America, AFL-CIO,et al. (Duquoin Packing Company),117 NLRB 670 andLocal 3 United Packing-houseWorkers of America(Wilson & Co., Inc.) v. N.L.R.B.,210 F. 2d 325(C.A. 8) as precedent for its claim that here the strikers lost their status as em-ployees and the Union lost its majority when the strike occurred on May 9, 1962,because of the failure of the Union to notify the mediation services.These casesinvolve situations where there was a defective notice action by the Union as here,but when the strike occurred,a collective-bargaining agreement was in effect.Here the distinguishing and determining factor is that before the strike occurred,Respondent terminated the agreement thus making the Union'sstrike action notsubject to the notice provisions of Section 8(d)(3) and removing from the reachof Section 8(d) the sanction of loss of employee status by those individuals goingon strike.2.Respondent'salleged unfair labor practicesSince it has been found that Section 8(d) does not operate in circumstances suchas here present to cause the loss of employee status as a result of the strike. thequestion of Respondent'salleged unfair labor practices will be considered inde-pendently of whether the Union complied with the requirements of Section 8(d) (3).The General Counsel contends Respondent failed to bargain in good faith by itsconduct prior to the strike and also subsequent to the strike by terminating theagreement without complying with Section 8(d)(3) and by its unilateral changesin working conditionsPrior to the strike the General Counsel attributes unlawful conduct to Respondentconsisting of dilatory tactics in bargaining and reneging on a commitment made inthe course of telephone conversations concerning the arrangement of negotiatingmeetings.Dilatory conduct of Respondent in connection with attendance of negotiatingmeetings is evident in that it required several telephone calls by the union repre-sentative to arrange a meeting.However,the record reflects the previous collective-bargaining agreement was retroactive for several months indicating the same partieshad not been expeditious in the past in concluding an agreement.Moreover, al-though the first negotiating meeting was held on December 14, 1961,theUniondid not submit any specific written proposals to Respondent until January 10, 1962. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter the Union met with similar delays in attempting to arrange furthernegotiations.However, there were two negotiation meetings held in April of 1962which eventuated in Respondent making a proposal to the Union to settle theirdispute.Except for the lack of a retroactive wage provision Respondent's proposedsettlement was not unacceptable to Union Representative Bryan. In any event,Respondent's proposed settlement is regarded as negating an inference that Re-spondent was engaging in dilatory tactics because it did not intend to reach anyagreement with the Union and thus was engaging in bad-faith bargaining. Becausein the past the bargaining practices of the parties were at least equally unexpeditiousand because here the Union took in excess of 3 months to submit definite writtenproposals after serving its notice to modify and to some extent was responsiblefor the delay in the meetings in 1962, it is found that the evidence falls short ofestablishing that Respondent bargained in bad faith because of its delaying tactics.However, it is found that the record does establish bad-faith bargaining on the partof Respondent in another respect.Respondent's Representative Gund, commencingearly in February 1962 on the occasion Union Representative Bryan was attemptingto arrange meetings, stated unequivocally to Bryan that any pay increase wouldbe retroactive to December 2, 1961.Apparently Gund's commitment was over-ruled and the retroactive pay was not included in Respondent's proposal to theUnion on April 16, 1962.There is no indication that at any time Respondenthonored its commitment to make its proposed wage increase retroactive to Decem-ber 2, 1961. It is an elementary requisite of good-faith bargaining that a partykeep its commitment on matters of significance.Here a retroactive wage increasewas a significant matter -to which Respondent had made a commitment.Respondent claims that since it was not obligated to make any wage offer at all,itshould not be penalized because it did make such an offer. This argument al-though not totally lacking in merit does not fully meet the issue here.Gund's re-peated assurance to Bryan of Respondent's willingness to make any pay increaseretroactive in the context of their conversations was reasonably to be regarded assomething in the nature ofa quid pro quofor Bryan's acquiescence in the delay ofRespondent in arranging negotiating meetings.On the strength of this, Bryanreassured Respondent's employees that when a contract was negotiated, any wageincrease would be retroactiveConsequently, when Respondent did not include inits settlement offer made in April 1962 retroactivity with respect to wages, it failedto honor its commitment which was known to the union representative and to itsemployees.It is found that such a breach of a commitment is a violation of thestatutory obligation to bargain in good faithDuro Fittings Company,130 NLRB653, 659;Standard Generator Service Company of Missouri, Inc.,90 NLRB 790, 800.After May 9, 1962 Respondent instituted changes in working conditions withoutconsultation with the Union. Such action where the Union represents a majority ofthe employees is a breach of an employer's bargaining obligation and a violation ofSection 8(a) (5).N.L.R.B. v. Katz,369 U.S. 736.Respondent terminated the collective bargaining agreement without complyingwith the notice provisions of Section 8(d)(3).The fact that the contract was ona day-to-day basis does not eliminate the statutory notice requirements of Section8(d).N.L.R.B. v. Boeing Airplane Company, supra.The wording of 8(d) makesitclear that it is applicable to employers as well as unions.The pertinent portionof this section reads, ". . . no party to such contract shall terminate or modifysuch contract.Consequently, it would follow here that Respondent's failureto give the notice provisions as required by Section 8(d) before terminating thecontract constituted a violation of its bargaining obligation and hence was inviolation of Section 8(a) (5).3.Was the strike an unfair labor practice strike9Respondent contends the strike was not caused or prolonged by any unfair laborpractice even assuming some were committed in the period being considered.Respondent points out the fact that the strike vote was taken after the employeeshad voted to reject Respondent's proposed settlement, and argues this demon-strates the parties had bargained to an impasse on economic issues and that thestrikewas limited to economic causes. It is also pointed out that the record doesnot reflect that any mention of unfair labor practices were made at the meetingwhen the strike vote was taken and also that the picket sign proclaimed that thestrike was for the purpose of obtaining a new contract. In the same vein Respond-ent points to the fact that Union Representative Bryan testified that the strike ofMay 9 was called pursuant to the strike vote of May 4. MRS. FAY'S PIES, INC.509There must be substantial evidence to establish a causal connection between anunfair labor practice of an employer and the inception or prolonging of a strike,in order to properly characterize it as an unfair labor practice strikeN.L.R.B. v.Scott & Scott,245 F. 2d 926, 929 (C.A.9); N.L.R.B. v. James Thompson & Co.,Inc.,208 F. 2d 743, 749 (C.A. 2).It is true that in this case neither the striking employees nor their representativescharacterized the strike as one protesting the unfair labor practices of Respondent.It is also true that the evidence establishes economic factors played a part in causingthe strike.While these factors are important and should be weighed in consideringwhether or not there is a causal connection between unfair labor practices andstrike, they are not necessarily determinative.In order to have an unfair laborpractice strike, it is not essential that the employees or their representatives articulatethat they are striking in protest of the employer's unfair labor practices, if theevidence reasonably establishes that the unfair labor practices played a substantialpart in causing the strike.Here it will be recalled that Union Representative Bryan in explaining to Re-spondent's employees why there was a delay in obtaining a contract from Respondent,repeatedly assured them that a wage increase would be retroactive to December 2,1961.When Respondent failed to honor its commitment to make the wage increaseretroactive,Union Representative Bryan recommended to the employees that theyreject Respondent's proposed settlement.Bryan would have recommended that theemployees accept Respondent's proposed settlement if Respondent had honored itscommitment to make the wage increase retroactive.The employees voted to strikeimmediately following their vote rejecting Respondent's proposal. In view of theconcern of the employees in obtaining retroactive pay, the advice to them by theirrepresentative that Respondent had not made such a proposal and that he was notrecommending acceptance must obviously have appeared to the employees as a caseof the Respondent going back on its word.The strike vote taken immediately afterhearing of this development was in all probability largely influenced by Respond-ent's refusal to honor its commitment with respect to retroactive wage increases.In this context of events Respondent's reneging on its commitment to pay retroactivewages (an unfair labor practice) was clearly a substantial operative cause of thestrike and consequently the strike of May 9, 1962, was an unfair labor practice strike.After the strike vote of May 1, 1962, the employees requested that Bryan makefurther efforts to negotiate an agreement.Not only did he not gain Respondent'sassent to any further negotiating meetings, but the Union received notice of thetermination of the contract effective May 5, 1962.This termination as previouslyindicated was a failure to bargain in good faith because the notice requirements ofSection 8(d)(3) were not met by Respondent.The timing of the termination ofthe agreement by Respondent and the demonstrated intent of the employees and theirrepresentative to attempt further negotiations without resort to a strike constitutesubstantial evidence that a termination of the contract without the required notices(an unfair labor practice) was also a causal factor in precipitating the strike.Inasmuch as it has been found that the employees were unfair labor practicestrikers, it follows they are entitled to their former positions upon proper applicationtoRespondent.However, the General Counsel requests a special finding with re-spect to employees Rullo and Farinella who were given the following notice on theevening of May 7, 1962:This is to inform you that as of the end of your regular shift on May 7, 1962,we will no longer require your services.Your termination at this time is made necessary because of business con-ditions at this time.They were both recalled to work as a result of a receipt of the following telegramat about 11 p.m. on the evening of May 8:I AM OFFERING YOU REEMPLOYMENT AND WILL EXPECT YOU TORETURN TO WORK AT 10AM WEDNESDAY MAY 9TH 1962.These telegrams addressed to Rullo and Farinella were offers by Respondent tohave Rullo and Farinella resume an active employee status.This offer wasaccepted to the extent of Rullo's and Farinella's response to the telegram by appear-ing at work prior to the time specified in the telegram dressed in their workingclothes which would demonstrate that they had come to the premises with the in-tention of working.At this site Respondent's owner, Fay Brown, saw them on thepicket line and they did not report for work.From these facts it is a reasonable 510DECISIONSOF NATIONALLABOR RELATIONS BOARDinference that it was evident to Brown, by Rullo's and Farinella's appearance at theworksite dressed ready for work, that they had accepted the offer of employmentwithout knowledge that there was a picket line or a strike and on their discoveryof such a situation they had concluded not to go to work.InEkco Products Company,117 NLRB 137, it was held by the Board that laid-off employees who were recalled by an employer during a strike and who informedthe employer that they were not returning to work because of the strike were entitledto be treated for purposes of reinstatement as employees.The circumstances pre-sented in connection with Rullo and Farinella parallel the circumstances inEkcoProducts,and it is found that Josephine Rullo and Mary Farinella were in thegroup of employees who were striking in protest of the Respondent's unfair laborpractices.III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerceand the freeflow of commerce.IV.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and the Union is a labororganization with in the meaning of the Act.2.All production workers and janitors employed by Mrs. Fay's Pies, Inc., at itsLos Angeles, California, plant, excluding maintenance employees, office clericalemployees, truckdrivers, professional employees, guards, watchmen and supervisorsas defined in the Act constitute a unit appropriate for collective bargaining.3.At all times material herein the Union has been the exclusive representativefor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act of all of the employees in the aforesaid appropriate unit.4.By refusing to bargain in good faith with the Union from April 16, 1962,through and after May 9, 1962, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.The strike which commenced on May 9, 1962, was caused by the unfair laborpractices of Respondent.6.By said acts Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.8.The strike on May 9, 1962, which was commenced without the Union givingthe notices required by Section 8(d) (3), did not result in a loss of employee statusinasmuch as Respondent had terminated the collective-bargaining agreement priorto the inception of the strike.9.Except as set forth in the findings of fact and conclusions of law, Respondenthas not violated the Act.V. THE REMEDYHaving found that Respondent has refused to bargain with the Union in violationof Section 8(a) (5) and (1) of the Act, it will be recommended that the Respondentbe ordered to bargain with the Union upon request as the exclusive representative ofall its employees in the appropriate unit concerning rates of pay, wages, hours, andother terms and conditions of employment, and if an understanding is reachedembody such understanding in a signed agreement. It has been found that thestrike which commenced on May 9, 1962, was caused by Respondent's unfair laborpractices commencing on April 16, 1962, and hence was an unfair labor practicestrike.Accordingly, it is recommended that upon application Respondent offerto all of its employees who joined the strike, including Mary Rullo and JosephineFarinella, reinstatement to their former or substantially equivalent position withoutprejudice to any seniority,or employmentrights and privilegespreviously enjoyedby them.[Recommended Order omitted from publication.]